DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/16/2020 has been considered by the Examiner.

Response to Preliminary Amendments/Status of Claims
Claims 1-15, filed on 12/16/2020, are under consideration. Claims 3-6, 8 and 12-13 are amended to remove multiple dependencies and no claims are canceled or added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Whitchurch et al. (US 2017/0073285) in view of Netzer (US 6,252,126) and Tinger et al. (US 2015/0251973).

Regarding the apparatus of claim 1 and the process of claim 9, Whitchurch teaches an aromatic complex for making p-xylene from mixed aromatic feeds (Fig. 1-2 and related discussion in [0019]-[0023]; Fig. 1 is copied below for convenience). The mixed aromatics feed is fractionated in a fractionating train for separating/extracting benzene in a benzene column (label 23 in Fig. 1-2 and discussion [0021]-[0022]), toluene in a toluene column (Fig. 1-2 label 26 and discussion in [0019]-[0021] and [0026]), and a mixed xylene (o, m and p-xylene) and ethylbenzene fraction ([0022]). The xylenes and ethylbenzene are extracted to recover para-xylene and a raffinate stream comprising o- and m-xylenes and ethylbenzene ([0023]-[0023]) which is 
Whitchurch is silent about the claimed alkylating part of the benzene with ethylene in an alkylating reaction zone to make ethylbenzene and sending the ethylbenzene to the isomerization (i.e. to make para-xylene from the alkylating effluent comprising ethylbenzene).
However, Netzer discloses producing ethylbenzene by ethylating/alkylating benzene with ethylene (Abstract and claim 1 in Col 9-10). 
The conversion of ethylbenzene to p-xylene in aromatic complexes is disclosed by Tinger (Abstract and [0013]).
Therefore, and before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Whitchurch by utilizing the benzene separated from the benzene column (Fig. 1 label 24 overhead from the benzene column 23) in an ethylating/alkylating reaction zone to produce ethylbenzene (as suggested by Netzer) since ethylbenzene is a known and effective intermediate that can be utilized to make more p-xylene in an aromatic complex by isomerization of the ethylbenzene to p-xylene (as suggested by Whitchurch, [0029], and by Tinger). The combination of these teachings is considered obvious because it involves applying known techniques in the same field of endeavor with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.

    PNG
    media_image1.png
    845
    1240
    media_image1.png
    Greyscale


Regarding claim 2, Whitchurch in view of Netzer teaches sending PEB (polyethylbenzene) into a transalkylation reaction section to transalkylate the PEB to reconvert the PEB to ethylbenzene (Netzer, Col 8 line 65 to Col 9 line 4). The effluent from the transalkylation is passed to a benzene stripping column to provide a bottom product comprising ethylbenzene (Netzer, Col 9 lines 5-40). The ethylbenzene is recycled to isomerization to make more p-xylene as discussed above—these separations read on claims 3-5. 
	
Regarding claims 6-7, Whitchurch further suggests separating C9-C10 monoaromatics from the mixed aromatics feedstock (label 71 in Fig. 1 and [0020]) is combined with toluene 

Regarding claim 8, Whitchurch suggests in the background that toluene can be disproportionated to make benzene and xylenes ([0004]). It is noted that Whitchurch does not explicitly suggest including this type of reaction in the aromatic complex. However, including known aromatic conversion techniques to para-xylene (especially those related to making para-xylene from other aromatics with known reactions including isomerization, alkylation, transalkylation, and disproportionating) are considered obvious because it involves applying known techniques in the same field of endeavor with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.

The alkylation of benzene and ethylene are disclosed by Netzer (Col 4 lines 32-44) which reads on pending claims 10-11.

The isomerization conditions are disclosed by Whitchurch ([0029], [0032] and Table, and [0037]) which can be conducted in liquid or gas phase—this disclosure reads on pending claim 12.

Regarding claims 13-15, Whitchurch in view of Netzer teaches sending PEB (polyethylbenzene) into a transalkylation reaction section to transalkylate the PEB to reconvert the PEB to ethylbenzene (Netzer, Col 8 line 65 to Col 9 line 4). The effluent from the claims 14 and 15.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

/ALI Z FADHEL/Primary Examiner, Art Unit 1772